Citation Nr: 1224138	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in November 2011.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for hepatitis C, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he suffers from hepatitis C as a result of exposure to blood through air gun inoculations in-service.  See e.g., November 2011 Board hearing transcript.

In reviewing the Veteran's service treatment records the Board notes the Veteran was given an examination at entrance to service in July 1976 and he was not diagnosed with hepatitis C at that time.  At his June 1980 separation examination again the Veteran was not diagnosed with hepatitis C, he denied any jaundice or hepatitis, and was found qualified for separation.  Service treatment records also show that the Veteran received several vaccinations and immunizations upon his entry into service in 1976.  Although the records do not document the method of injection, the Veteran has provided sworn testimony as well as a statement from a fellow sailor documenting the use of air guns for the inoculations as well as people bleeding during this process, and has submitted photographs from "The Keel" showing jet injector use during the Veteran's induction.

Even if the Veteran's service treatment records do not have evidence linking his claimed condition to service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

A March 2008 statement by the Veteran's private physician (M.M., M.D.) indicated that he had been treating the Veteran for 25 years.  He stated that the only blood product the Veteran was exposed to was the air gun in service.  His ultimate opinion was that the Veteran's hepatitis C was probably related to a contaminated multiple medication injector (air gun).  

The Veteran was afforded a VA examination in June 2008.  At this examination he reported that he was diagnosed with hepatitis C in 1989 and told that he had been infected for approximately 12-13 years.  He reported several blood transfusions, but none before 1995.  The examiner concluded that the likely risk factor for the Veteran's hepatitis C was the contaminated air gun in service.  His rationale was that there were no other risk factors.  

A February 2010 statement from the Veteran's VA liver transplant doctor, an Associate Professor of Medicine and Pharmacology, Gastroenterology and Hepatology at Vanderbilt University School of Medicine, stated the Veteran was diagnosed with hepatitis C in 1990 and he had no additional risk factors for hepatitis C except for the in-service air gun inoculations.

At a May 2010 VA (QTC) examination the Veteran reported that he had been diagnosed with hepatitis C and his symptoms included tremors, swelling of the legs, fatigue, memory loss, and diarrhea.  After examining the Veteran the examiner opined it was at least as likely as not that the air gun inoculations from service caused the Veteran's hepatitis C.  His rationale was that if the air gun was not sterilized then it was at least as likely as not that hepatitis C could be contracted.

An October 2010 VA (QTC) medical examiner opined that he could not determine whether the Veteran's hepatitis C was at least as likely as not related to service.  His rationale was that the Veteran had admitted to polysubstance abuse in a previous VA treatment record and the record indicated the Veteran was less than forthcoming with information on this subject.  See January 2009 VA treatment record.

The Board observes that at the Veteran's November 2011 Board hearing the Veteran testified that he had used marijuana a couple of times, but that he did not use cocaine and he was unsure where this evidence came from.

In December 2011, the Veteran submitted additional evidence in support of his claim to include: (1) military documents recalling jet injectors and consultative letter on hepatitis C transmission after vaccination; (2) "The Keel" yearbook photos of recruits receiving jet injections at Great Lakes Naval Training Command; (3) military cases granting service connection for hepatitis C from jet injectors; (4) journal articles showing plausible contamination of jet injectors from blood and  study to prevent contamination of jet injectors stopped early because of high contamination rates; (5) CDC Morbidity and Mortality Weekly Report-jet injectors contaminated with blood and no intervening sterilization; and (6) the C. Everett Koop Institute - Silent Epidemic, Disease Progression.  

At the very least, the Board finds the evidence is in relative equipoise.  The Veteran has provided sworn testimony as to his exposure to blood through the use of air guns in service and he has denied any other significant risk factors for the transmission of hepatitis C.  While the October 2010 VA examiner opined that he could not determine if the Veteran's hepatitis C was related to service, the June 2008 and May 2010 VA examiners related it to service.  A March 2008 private opinion and February 2010 VA physician also related his hepatitis C to service after excluding the usual risk factors for hepatitis C.  The Board does, however, note that  some of the additional evidence submitted by the Veteran, including journal articles as well as military and VA documents note the transmission of hepatitis B by air gun as opposed to hepatitis C.  However, VA has acknowledged that despite the lack of any scientific evidence to document the transmission of the hepatitis C virus with air gun injections, it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors; the additional information submitted by the Veteran documents the transmission of blood borne pathogens by air gun particularly where jet injectors used the same nozzle for consecutive injections without intervening sterilization.  See e.g., VBA Fast Letter 04-13 (June 2004); Centers for Disease Control Morbidity and Mortality Weekly Report, Vol. 60, No.2, January 28, 2011; Quad Service MMQC, Ft, Detrick, MD, USAMMA/AFMLO/NMLC, December 1997, Subject: MMQC-97-1169; Army Regulation 40-562, BUMEDINIST 6230-15A, AFJI 48-110, CG COMDTINST M6230.4F, Immunization and Chemoprophylaxis, p, 5, 2-8, . 29 September 2006; Department of the Air Force, Air Force Institute for Occupational Health, Brooks City Base, Texas, Consultative Letter IOH-RS-BR-CL-2-5-0073, Hepatitis C Virus and Jet Injectors.  Thus, the Board finds that it cannot be said that a preponderance of the evidence is against the claim, and as such, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  


ORDER

Service connection for hepatitis C is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


